Citation Nr: 9910485	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  97-06 727	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for a hearing loss 
disability, evaluated at 10 percent disabling.

2.  Entitlement to service connection for chloracne, claimed 
as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

L. A. Howell, Associate Counsel



FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
March 1966 to March 1967.

2.	On September 8, 1998, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, New 
Orleans, that the veteran died on September [redacted], 1998.  
Verification was received in April 1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1998); 38 C.F.R.
§ 20.1302 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 1991); 38 
C.F.R. § 20.1302(1998).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).



ORDER

The appeal is dismissed.


		
      MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

